DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Mar 28, 2022 in response to the Non-Final Office Action mailed on Jan 25, 2022, regarding application number 16/490,138. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-2 and 4-20 is/are currently pending and has/have been examined.
Claim(s) 19-20 has/have been newly added. 


Response to Amendment 
	The Amendment filed on Mar 28, 2022 has been entered. Applicant’s Remarks filed on Mar 28, 2022 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 7-12 of Applicant’s Remarks, the prior art rejection(s) has/have been maintained and new rejections have been set forth to address the newly added claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al (WO 2013/018273, as cited on the IDS dated Aug 30, 2019, already of record) in view of Cho et al (US 2016/0038941, already of record).

Regarding Claim 1, Akiyama teaches a microchip (see Akiyama: Abstract) comprising: 
a substrate including a flow channel configured to convey a fluid therein (see Akiyama: “in the microchip 1, substrate layers 1a, 1b are bonded to each other so as to form the sample flow channel 11”, [0025]; Fig 5), the substrate comprising: 
a first substrate layer (see Akiyama: “in the microchip 1, substrate layers 1a, 1b are bonded to each other so as to form the sample flow channel 11”, [0025]; Fig 5); 
a second substrate layer laminated to the first substrate layer to create the flow channel (see Akiyama: “in the microchip 1, substrate layers 1a, 1b are bonded to each other so as to form the sample flow channel 11”, [0025]; Fig 5); 
and a discharge part formed in only one substrate layer of the first substrate layer or the second substrate layer (see Akiyama: “sample flow channel 11 may be formed at either one or both of the substrate layers 1a, 1b”, [0025]; “A straight portion 17 connects the sample flow channel 11 to the orifice 12”, [0031]; “orifice 12 is opened toward the end face of the substrate layers 1a, 1b”, [0033]; “orifice 12 is provided at a position recessed inwardly by a predetermined distance from the end face of the substrate layer”, [0039]; Fig 5), the discharge part: 
including an opening directed toward an end face of the substrate (see Akiyama: “sample flow channel 11 may be formed at either one or both of the substrate layers 1a, 1b”, [0025]; “A straight portion 17 connects the sample flow channel 11 to the orifice 12”, [0031]; “orifice 12 is opened toward the end face of the substrate layers 1a, 1b”, [0033]; “orifice 12 is provided at a position recessed inwardly by a predetermined distance from the end face of the substrate layer”, [0039]; Fig 5; the examiner notes that the disclosure of Akiyama describes that the channel can be formed on one of the substrates and thus the orifice would be directed towards the end of only one of the substrates, meeting the claim language in its entirety); 
and being configured to eject the fluid flowing through the flow channel (see Akiyama: “droplet D of regular size and shape can be ejected straight from the orifice 12”, [0039]; Fig 5). 
Akiyama teaches the arrangement of the channel, such as it being formed only on one substrate layer (see above). Akiyama further describes that the opening of the orifice may be square (see Akiyama: [0034]). 
Akiyama does not expressly describe “wherein a shape of the discharge part when viewed from a front view of the discharge part is a square with three sides of the square formed by the one substrate layer and a fourth side formed by a surface of a remaining substrate layer of the first substrate layer and the second substrate layer” nor “wherein forming the discharge part in the only one substrate layer avoids a misalignment of the four sides of the square shape of the discharge part from affecting a discharge angle of the fluid when ejected from the discharge part” (the examiner notes that this would be a direct result of the formation as described and, as such, any channel formed in the same way would inherently have the same benefits even if such benefits are not disclosed or acknowledged).
However, Cho teaches the analogous art of a method of forming a microfluidic channel element (see Cho: Abstract). Cho teaches that microchannels can be made by forming a groove within a substrate, such that it represents three sides of a microchannel, and then bonding a flat substrate to the substrate containing the groove to create a channel of any desired shape formed by two substrate layers (see Cho: [0029]; [0036]; [0059]-[0061]; Fig. 1A, 3A). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the channel of Akiyama to be made by forming a groove within a substrate, such that it represents three sides of a microchannel, and then bonding a flat substrate to the substrate containing the groove to create a channel of any desired shape, including maintaining the square shape of Akiyama, formed by two substrate layers as described by Cho, because Cho describes this as a way in which a microchannel could be formed and, therefore, there would be an expected level of success by employing the same technique when making microchannels (see Cho: [0036]; [0059]-[0061]; Fig. 1A, 3A). The examiner notes that as the structure is the same, any channel formed in the same way would inherently have the same benefits even if such benefits are not disclosed or acknowledged. Specifically, since the structure is the same, the examiner notes that the recitation of “wherein forming the discharge part in the only one substrate layer avoids a misalignment of the four sides of the square shape of the discharge part from affecting a discharge angle of the fluid when ejected from the discharge part” would be met by the prior art. 
Note: The examiner notes that the article resulting from the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production (e.g. “wherein a shape of the discharge part when viewed from a front view of the discharge part is a square with three sides of the square formed by the one substrate layer and a fourth side formed by a surface of a remaining substrate layer of the first substrate layer and the second substrate layer…”). If the product in the product-by-process claim is the same as or is an obvious variant of a product found in the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to Applicant to show an unobvious difference between the claimed product and the prior art product arising from the product-by-process steps. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).

Regarding Claim 2, modified Akiyama teaches all the limitations as applied to Claim 1 and further teaches wherein the discharge part is configured to eject the fluid to a cavity (see Akiyama: “A cutout portion 121 is provided between the opening of the orifice 12 and the end face of the substrate layers”, [0033]; Fig 5). 

Regarding Claim 4, modified Akiyama teaches all the limitations as applied to Claim 1 and further teaches wherein the square shape of the discharge part is bilaterally symmetrical in a direction perpendicular to the first and second substrate layers (see Akiyama: “opening of the orifice 12 is not limited to a circular shape, and may be oval, square, rectangular, or polygonal… opening of the orifice 12 preferably has a symmetric shape”, [0034]; the examiner also notes that making the orifice a square as described by Akiyama would result in the discharge part being symmetrical).

Regarding Claim 5, modified Akiyama teaches all the limitations as applied to Claim 1 and further teaches wherein the flow channel comprises a tapered portion (see Akiyama: “three-dimensional laminar flow is passed through a tapered portion 161”, [0031]; Fig 5).

Regarding Claim 6, modified Akiyama teaches all the limitations as applied to Claim 1. Akiyama teaches the flow channel formed by the first and second substrate layers. 
Modified Akiyama does not explicitly teach “wherein the flow channel comprises a first portion and a second portion, wherein: the first portion of the flow channel is formed in the first substrate layer; and the second portion of the flow channel is formed in the second substrate layer”. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have made the flow channel comprised of two parts, where one part is located on the first substrate layer and a second part is located on the second substrate layer, as this would have produced the exact same structure of a flow channel being formed by a first and second substrate layer. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Akiyama to have the first and second substrate layers each contain a portion of the flow channel, where one part is located on the first substrate layer and a second part is located on the second substrate layer, as this would have produced the exact same structure of a flow channel being formed by a first and second substrate layer. Further, the courts have held that a prima facie case of obviousness exists as to making integral and/or separable if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 V B and/or MPEP § 2144.04 V B, respectively).

Regarding Claim 7, modified Akiyama teaches all the limitations as applied to Claim 6 and further teaches wherein: the flow channel comprises a first end distal to the discharge part and a second end proximate to the discharge part; the discharge part is formed in the second substrate layer; and the first portion of the flow channel tapers as it extends from the first end to the second end, such that the first portion ends before the discharge part (see modification of Claim 6, Akiyama teaches the channel having two ends, the discharge part being on one end and the taper occurring near the discharge part). 

Regarding Claim 8, modified Akiyama teaches all the limitations as applied to Claim 1 and further teaches a sample inlet used to introduce a sample into a sample channel, wherein the sample channel is formed in only the one of the first substrate layer or the second substrate layer in which the discharge part is formed, such that the sample flow from the sample channel flows straight from the sample channel through the flow channel to the opening (see Akiyama: “sample fluid inlet 13 joins the sheath fluid flowing out from a sheath fluid inlet 14”, [0029]). 

Regarding Claim 9, modified Akiyama teaches all the limitations as applied to Claim 1 and further teaches the substrate comprising: a first cavity forming part forming an end portion of the first substrate layer; and a second cavity forming part forming an end portion of the second substrate layer; wherein an inner side of the first cavity forming part is spaced from an inner side of the second cavity forming part (see Akiyama: “the cutout portion 121 is formed by cutting out the substrate layers 1a, 1b between the opening of the orifice 12 and the end face of the substrate layers”, [0033]; the examiner notes that each layer forms half of the cutout (i.e. forming parts on each of the layers); Fig 5; Figs 6A-B show the relative arrangement and dimensions of the orifice and cavity). 

Regarding Claim 10, modified Akiyama teaches all the limitations as applied to Claim 9 and further teaches the first cavity forming part is mounted to the first substrate layer, such that the first cavity forming part extends away from the first substrate layer in a direction parallel to the first and second substrate layers; and the second cavity forming part is mounted to the second substrate layer, such that the second cavity forming part extends away from the second substrate layer in a direction parallel to the first and second substrate layers (see Akiyama: “the cutout portion 121 is formed by cutting out the substrate layers 1a, 1b between the opening of the orifice 12 and the end face of the substrate layers”, [0033]; the examiner notes that each layer forms half of the cutout (i.e. forming parts on each of the layers); Fig 5; Figs 6A-B show the relative arrangement and dimensions of the orifice and cavity). 

Regarding Claim 11, modified Akiyama teaches all the limitations as applied to Claim 1 and further teaches wherein a cavity is formed by the inner side of the first cavity forming part and the inner side of the second cavity forming part (see Akiyama: “the cutout portion 121 is formed by cutting out the substrate layers 1a, 1b between the opening of the orifice 12 and the end face of the substrate layers”, [0033]; the examiner notes that each layer forms half of the cutout (i.e. forming parts on each of the layers); Fig 5; Figs 6A-C show the relative arrangement and dimensions of the orifice and cavity). 

Regarding Claim 12, modified Akiyama teaches all the limitations as applied to Claim 11 and further teaches wherein a cavity is formed by the inner side of the first cavity forming part and the inner side of the second cavity forming part (see Akiyama: “the cutout portion 121 is formed by cutting out the substrate layers 1a, 1b between the opening of the orifice 12 and the end face of the substrate layers”, [0033]; the examiner notes that each layer forms half of the cutout (i.e. forming parts on each of the layers) ; Fig 5; Figs 6A-C show the relative arrangement and dimensions of the orifice and cavity). 

Regarding Claim 13, modified Akiyama teaches all the limitations as applied to Claim 11 and further teaches wherein: the first portion and the second portion of the cavity are bilaterally symmetrical in a first direction perpendicular to the first and second substrate layers; and the first portion and the second portion of the cavity are bilaterally symmetrical in a second direction parallel to the first and second substrate layers (see Akiyama: “the cutout portion 121 is formed by cutting out the substrate layers 1a, 1b between the opening of the orifice 12 and the end face of the substrate layers”, [0033]; the examiner notes that each layer forms half of the cutout (i.e. forming parts on each of the layers); Fig 5; Figs 6A-C show the relative arrangement and dimensions of the orifice and cavity). 

Regarding Claim 14, modified Akiyama teaches all the limitations as applied to Claim 11 and further teaches a first length of the cavity in a first direction perpendicular to the first and second substrate layers is longer than a first length of the discharge part in the first direction; a second length of the cavity in a second direction parallel to the first and second substrate layers is longer than a second length of the discharge part in the second direction; or both (see Akiyama: “the cutout portion 121 is formed by cutting out the substrate layers 1a, 1b between the opening of the orifice 12 and the end face of the substrate layers”, [0033]; the examiner notes that each layer forms half of the cutout (i.e. forming parts on each of the layers); Fig 5; Figs 6A-C show the relative arrangement and dimensions of the orifice and cavity). 

Regarding Claim 15, modified Akiyama teaches all the limitations as applied to Claim 11 and further teaches wherein the discharge part is surrounded by the cavity (see Akiyama: “the cutout portion 121 is formed by cutting out the substrate layers 1a, 1b between the opening of the orifice 12 and the end face of the substrate layers”, [0033]; the examiner notes that each layer forms half of the cutout (i.e. forming parts on each of the layers); Fig 5; Figs 6A-C show the relative arrangement and dimensions of the orifice and cavity such as the cavity surrounding the discharge part in Fig 6C). 

Regarding Claim 16, modified Akiyama teaches all the limitations as applied to Claim 11 and further teaches wherein the space between the inner side of the first cavity forming part and the inner side of the second cavity forming part separates the first portion and the second portion of the cavity (see Akiyama: “the cutout portion 121 is formed by cutting out the substrate layers 1a, 1b between the opening of the orifice 12 and the end face of the substrate layers”, [0033]; the examiner notes that each layer forms half of the cutout (i.e. forming parts on each of the layers); Fig 5; Figs 6A-C show the relative arrangement and dimensions of the orifice and cavity).

Regarding Claim 17, modified Akiyama teaches all the limitations as applied to Claim 11. Akiyama teaches the cavity and the discharge part (see Claim 11). 
Akiyama does not explicitly describe that a length from the discharge part to an end of the cavity is equal to or longer than 0.2 mm. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have made the length of the discharge part of any length desirable for the application at hand, as this would’ve have not changed the structure of the device. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Akiyama to have modified the length between the discharge part and the end of the cavity depending on the application at hand as this would’ve have not changed the structure of the device. Further, the courts have held that a prima facie case of obviousness exists as to changes in size and/or proportion if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 IV A).
 
Regarding Claim 18, Akiyama teaches microparticle measuring apparatus (see Akiyama: Abstract), comprising: 
a substrate including a flow channel configured to convey a fluid therein (see Akiyama: “in the microchip 1, substrate layers 1a, 1b are bonded to each other so as to form the sample flow channel 11”, [0025]; Fig 5), the substrate comprising: 
a first substrate layer (see Akiyama: “in the microchip 1, substrate layers 1a, 1b are bonded to each other so as to form the sample flow channel 11”, [0025]; Fig 5); 
a second substrate layer laminated to the first substrate layer to create the flow channel (see Akiyama: “in the microchip 1, substrate layers 1a, 1b are bonded to each other so as to form the sample flow channel 11”, [0025]; Fig 5); 
and a discharge part formed in only one substrate layer of the first substrate layer or the second substrate layer (see Akiyama: “sample flow channel 11 may be formed at either one or both of the substrate layers 1a, 1b”, [0025]; “A straight portion 17 connects the sample flow channel 11 to the orifice 12”, [0031]; “orifice 12 is opened toward the end face of the substrate layers 1a, 1b”, [0033]; “orifice 12 is provided at a position recessed inwardly by a predetermined distance from the end face of the substrate layer”, [0039]; Fig 5), the discharge part: 
including an opening directed toward an end face of the substrate (see Akiyama: “sample flow channel 11 may be formed at either one or both of the substrate layers 1a, 1b”, [0025]; “A straight portion 17 connects the sample flow channel 11 to the orifice 12”, [0031]; “orifice 12 is opened toward the end face of the substrate layers 1a, 1b”, [0033]; “orifice 12 is provided at a position recessed inwardly by a predetermined distance from the end face of the substrate layer”, [0039]; Fig 5; the examiner notes that the disclosure of Akiyama describes that the channel can be formed on one of the substrates and thus the orifice would be directed towards the end of only one of the substrates, meeting the claim language in its entirety); 
and being configured to eject the fluid flowing through the flow channel (see Akiyama: “droplet D of regular size and shape can be ejected straight from the orifice 12”, [0039]; Fig 5). 
Akiyama teaches the arrangement of the channel, such as it being formed only on one substrate layer (see above). Akiyama further describes that the opening of the orifice may be square (see Akiyama: [0034]). 
Akiyama does not expressly describe “wherein a shape of the discharge part when viewed from a front view of the discharge part is a square with three sides of the square formed by the one substrate layer and a fourth side formed by a surface of a remaining substrate layer of the first substrate layer and the second substrate layer” nor “wherein forming the discharge part in the only one substrate layer avoids a misalignment of the four sides of the square shape of the discharge part from affecting a discharge angle of the fluid when ejected from the discharge part” (the examiner notes that this would be a direct result of the formation as described and, as such, any channel formed in the same way would inherently have the same benefits even if such benefits are not disclosed or acknowledged).
However, Cho teaches the analogous art of a method of forming a microfluidic channel element (see Cho: Abstract). Cho teaches that microchannels can be made by forming a groove within a substrate, such that it represents three sides of a microchannel, and then bonding a flat substrate to the substrate containing the groove to create a channel of any desired shape formed by two substrate layers (see Cho: [0029]; [0036]; [0059]-[0061]; Fig. 1A, 3A). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the channel of Akiyama to be made by forming a groove within a substrate, such that it represents three sides of a microchannel, and then bonding a flat substrate to the substrate containing the groove to create a channel of any desired shape, including maintaining the square shape of Akiyama, formed by two substrate layers as described by Cho, because Cho describes this as a way in which a microchannel could be formed and, therefore, there would be an expected level of success by employing the same technique when making microchannels (see Cho: [0036]; [0059]-[0061]; Fig. 1A, 3A). The examiner notes that as the structure is the same, any channel formed in the same way would inherently have the same benefits even if such benefits are not disclosed or acknowledged. Specifically, since the structure is the same, the examiner notes that the recitation of “wherein forming the discharge part in the only one substrate layer avoids a misalignment of the four sides of the square shape of the discharge part from affecting a discharge angle of the fluid when ejected from the discharge part” would be met by the prior art. 

	Regarding Claim 19, modified Akayama teaches all the limitations as applied to Claim 18 and further teaches wherein: each of the four sides of the square shape of the discharge part comprise an associated length; and the lengths of opposing sides of the square are substantially parallel to each other (the examiner notes that the four sides of a square would have a length and the square shape requires that the opposing sides be parallel to each other). 

Regarding Claim 20, modified Akayama teaches all the limitations as applied to Claim 1 and further teaches wherein: each of the four sides of the square shape of the discharge part comprise an associated length; and the lengths of opposing sides of the square are substantially parallel to each other (the examiner notes that the four sides of a square would have a length and the square shape requires that the opposing sides be parallel to each other).

Response to Arguments
Applicant's Arguments, filed on Mar 28, 2022, towards the previous prior art rejections on Page(s) 7-11 have been fully considered but are not persuasive. 
Applicant argues, on Page(s) 7-8 of their Remarks, that the invention is not rendered obvious by the rejection because the references do not specifically teach: “wherein a shape of the discharge part when viewed from a front view of the discharge part is a square with three sides of the square formed by the one substrate layer and a fourth side formed by a surface of a remaining substrate layer of the first substrate layer and the second substrate layer” nor “wherein forming the discharge part in the only one substrate layer avoids a misalignment of the four sides of the square shape of the discharge part from affecting a discharge angle of the fluid when ejected from the discharge part”.
The examiner respectfully disagrees. 
Regarding the identified limitations, the examiner notes that the claims are apparatus claims. As such, recitations of function or intended use/result of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art and where, if the prior art structure is capable of performing the intended use, then the prior art meets the claim (see MPEP § 2173.05 (g)). For the claim(s) at hand, and any dependents thereof, the functional language has been construed as reciting intended result or a capability that has been met by the rejections set forth. Particularly, the examiner notes that the combination provides the structure claimed of “wherein a shape of the discharge part when viewed from a front view of the discharge part is a square with three sides of the square formed by the one substrate layer and a fourth side formed by a surface of a remaining substrate layer of the first substrate layer and the second substrate layer”, and since the structure of the combination is the same as that of the claimed invention it is deemed that the combination also provides for “wherein forming the discharge part in the only one substrate layer avoids a misalignment of the four sides of the square shape of the discharge part from affecting a discharge angle of the fluid when ejected from the discharge part”. As stated above, Akiyama teaches most of the structure. The examiner notes that “wherein a shape of the discharge part when viewed from a front view of the discharge part is a square with three sides of the square formed by the one substrate layer and a fourth side formed by a surface of a remaining substrate layer of the first substrate layer and the second substrate layer” nor “wherein forming the discharge part in the only one substrate layer avoids a misalignment of the four sides of the square shape of the discharge part from affecting a discharge angle of the fluid when ejected from the discharge part” would be a direct result of the formation as described and, as such, any channel formed in the same way would inherently have the same benefits even if such benefits are not disclosed or acknowledged. The examiner then relies on Cho to teach that microchannels can be made by forming a groove within a substrate, such that it represents three sides of a microchannel, and then bonding a flat substrate to the substrate containing the groove to create a channel of any desired shape formed by two substrate layers (see Cho: [0029]; [0036]; [0059]-[0061]; Fig. 1A, 3A). Thus, It would have been obvious to one skilled in the art before the filing date of the invention to modify the channel of Akiyama to be made by forming a groove within a substrate, such that it represents three sides of a microchannel, and then bonding a flat substrate to the substrate containing the groove to create a channel of any desired shape, including maintaining the square shape of Akiyama, formed by two substrate layers as described by Cho, because Cho describes this as a way in which a microchannel could be formed and, therefore, there would be an expected level of success by employing the same technique when making microchannels (see Cho: [0036]; [0059]-[0061]; Fig. 1A, 3A). The examiner notes that as the structure is the same, any channel formed in the same way would inherently have the same benefits even if such benefits are not disclosed or acknowledged. Specifically, since the structure is the same, the examiner notes that the recitation of “wherein forming the discharge part in the only one substrate layer avoids a misalignment of the four sides of the square shape of the discharge part from affecting a discharge angle of the fluid when ejected from the discharge part” would be met by the prior art. Note: The examiner notes that the article resulting from the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production (e.g. “wherein a shape of the discharge part when viewed from a front view of the discharge part is a square with three sides of the square formed by the one substrate layer and a fourth side formed by a surface of a remaining substrate layer of the first substrate layer and the second substrate layer…”). If the product in the product-by-process claim is the same as or is an obvious variant of a product found in the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to Applicant to show an unobvious difference between the claimed product and the prior art product arising from the product-by-process steps. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).

Applicant argues, on Page(s) 8-9 of their Remarks, that the Cho reference does not teach the part being formed as “a shape of the discharge part when viewed from a front view of the discharge part is a square with three sides of the square formed by the one substrate layer and a fourth side formed by a surface of a remaining substrate layer of the first substrate layer and the second substrate layer”. Applicant points to Fig 1b as evidence. Applicant further describes that Cho teaches away from forming a square part as claimed because “Cho fails to describe Fig. 1A in any detail”. 
The examiner respectfully disagrees. 
Regarding the disclosure of Cho, the examiner notes that Fig 1a of Cho describes joining of a microchannel such that there is a groove within a substrate that represents three sides of a microchannel, and then bonding a flat substrate to the substrate containing the groove to create a channel of any desired shape formed by two substrate layers (see Cho: [0029]; [0036]; [0059]-[0061]; Fig. 1A, 3A). While part of the disclosure of Cho describes having an additional spacing as noted by Applicant, the reference also teaches making square channels as claimed as demonstrated in Fig. 1A of Cho. The examiner points Applicant to MPEP § 2123 (II), which states that: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. Cho expressly demonstrates in Fig 1A a construction as claimed and further describes in [0012] that it exemplifies a conventional (i.e. known and/or commonplace) microfluidic channel. Thus, It would have been obvious to one skilled in the art before the filing date of the invention to modify the channel of Akiyama to be made by forming a groove within a substrate, such that it represents three sides of a microchannel, and then bonding a flat substrate to the substrate containing the groove to create a channel of any desired shape, including maintaining the square shape of Akiyama, formed by two substrate layers as described by Cho, because Cho describes this as a way in which a microchannel could be formed and, therefore, there would be an expected level of success by employing the same technique when making microchannels (see Cho: [0036]; [0059]-[0061]; Fig. 1A, 3A). The examiner notes that as the structure is the same, any channel formed in the same way would inherently have the same benefits even if such benefits are not disclosed or acknowledged. Specifically, since the structure is the same, the examiner notes that the recitation of “wherein forming the discharge part in the only one substrate layer avoids a misalignment of the four sides of the square shape of the discharge part from affecting a discharge angle of the fluid when ejected from the discharge part” would be met by the prior art. 


Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798